DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/3/2020 has been considered by the examiner.

Status of Claims
Applicant’s arguments and amendments filed on 1/20/2021 have been acknowledged and entered.
Claims 1-11 are pending.  
Claims 8-11 are withdrawn.
Claim 1, has been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0273034 A1) as evidenced by Masuda et al “Self-Ordering of Cell Arrangement of Anodic Porous Alumina Formed in Sulfuric Acid Solution”, in view of Hisamoto et al (US 6,444,304 B1).

Regarding claims 1-7 Sato teaches an aluminum part with a porous anodic layer that can be measured in nm (SNO film) formed on a base material.  The porous anodic layer Al2O3 [0148] is formed after a self-regularization process is performed in which an anodization layer is formed and removed with a mixed aqueous solution in order to provide regularly formed pores [0229], [0230] [0231] [0233] and [0234].  Sato also teaches after the porous anodization film is formed, a dense, non-porous anodization film may be formed filling the pores of the porous film and providing additional insulation [0226] and therefore, providing the depth of the pores is the same as the thickness of the second anodic oxide film.  

Sato does not expressly teach the metal part is provided inside a process chamber into which process gas flows, 

However, Sato teaches regarding self-regularization [0233], as evidenced by Masuda “Self-Ordering of Cell Arrangement of Anodic Porous Alumina Formed in Sulfuric Acid Solution p 127-129” (J. Electrochem. Soc., Vol. 144, No. 5, May 1997), the bottom part of the anodic oxide film is called the barrier layer (p L128) which forms a concave texture (Fig 1) and the two-step anodization process of regularization includes the selective removal of the initial anodization film down to the concave texture (barrier layer with no pores) prior to the second anodizing step that then provides the ordered 

Therefore, as evidenced by Masuda, the first barrier anodic oxide film includes a barrier layer with no pores formed on the surface of the base material and a reformed porous layer having pores formed over the barrier layer, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a metal part with an aluminum base inside a process chamber as taught by Hisamoto with a coating as taught by Sato as evidenced by Masuda at a thickness of .05-.1µm in order to best prevent cracking of the coating during processing due to internal stress since Hisamoto application is more concerned about cracking than insulation.  Regarding the limitations of “the barrier layer and the re-formed porous layer being formed by forming an anodic oxide film to have a porous layer by anodizing the base material in a first electrolyte solution, removing the formed anodic oxide film by a mixed solution, and reanodizing the base material after removing the formed anodic oxide film such that the first anodic oxide film includes the barrier layer having no pores formed on a surface of the base material and the re-formed porous layer having pores formed over the barrier layer” and “by re-anodizing the base material provided with the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Applicant argues that Sato does not disclose "a first anodic oxide film having ... the re-formed porous layer being formed by forming an anodic oxide film to have a porous layer by anodizing the base material in a first electrolyte solution, removing the formed anodic oxide film by a mixed solution, and reanodizing the base material after removing the formed anodic oxide film such that the first anodic oxide film includes the barrier layer having no pores formed on a surface of the base material and the re-formed porous layer having pores formed over the barrier layer,".  In response to Applicant’s argument, as evidenced by Masuda referenced in Sato [0233], in self – regularization, the bottom part of the anodic oxide film is called the barrier layer (p L128) which forms a concave texture (Fig 1) and the two-step anodization process of regularization includes formation of an initial anodization film, the selective removal of the initial anodization film down to the concave texture (barrier layer) prior to the second anodizing step that then provides the ordered porous structure (p L129 –Conclusion).  Additionally, as indicated in the office action dated 10/20/2020, the patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Applicant also argues that applying a pore filling method of Sato to such a porous anodized film would result in poor filling of the pores in the porous anodized film. 
In response to Applicant’s argument, Applicant has presented no evidence to support this allegation and Sato explicitly identifies the electrolytic treatment providing the dense anodized film as “pore –filling” [0226].  As such the cited references are considered to indeed teach the limitations of claim 1 as set forth above and Applicant’s arguments are not convincing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784